Citation Nr: 0210633	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-08 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for flat feet, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
stasis dermatitis involving both legs and feet.  

(The issue of service connection for stasis dermatitis of 
both legs and feet will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1943 to October 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Buffalo, New York, Regional Office (RO).  

Additionally, pursuant to the decision in this case as 
discussed below, the Board is undertaking additional 
development on the issue of entitlement to service connection 
for stasis dermatitis involving both legs and feet on a de 
novo basis.  This development is pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's bilateral pes planus is productive of no 
more than moderate disability and there is no competent 
evidence of any associated marked deformity, pain on 
manipulation and use, swelling, callosities, or other factors 
productive of additional functional impairment.

3.  In multiple rating decisions, the most recent of which 
was issued in October 1995, the RO denied service connection 
for stasis dermatitis; the veteran was notified of the 
October 1995 denial the following month but did not initiate 
an appeal.

4.  Evidence received since the October 1995 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for stasis dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2001).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for stasis dermatitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is likely 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record reflects that the veteran and his representative 
were provided with the rating decisions in June 1993, October 
1995 and February 1999 and were also provided with statements 
of the case and supplemental statements of case during the 
pendency of this appeal.  These documents and proceedings 
provided notification of the information and medical evidence 
needed to support a request to reopen a previously denied 
claim, in addition to that which is necessary to substantiate 
a claim of entitlement to an increased rating for pes planus.  

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or Member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to so.  He has been afforded VA examinations to 
assess the severity of his service-connected pes planus.  
Also, the RO collected medical records from all health care 
providers identified by the veteran.  He has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran as to these 
issues, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Therefore, the claims are ready 
for appellate review.

1.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for stasis dermatitis, which was previously denied 
by the RO in a June 1993 rating decision. A claim to reopen 
was denied by the RO in October 1995 on the basis that new 
and material evidence had not been submitted.  The veteran 
filed an application to reopen his claim in June 1998.  
Therefore, his application to reopen this claim was initiated 
prior to August 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also  62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen, which is discussed below.

As a timely appeal of the last adverse action was not 
submitted, the Board concludes that the RO's October 1995 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim, which has been 
disallowed, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 1991).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility " doctrine, as articulated 
in Evans, was not altered by the ruling in Hodge, and 
continues to be binding precedent).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated in October 1995.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The record at the time of the RO's October 1995 decision 
included, in pertinent part, the veteran's claim for service 
connection, his service medical records, VA examination 
reports, VA and private treatment records and post service 
lay statements.  

In a rating action dated in June 1993, the RO denied the 
veteran's claim of service connection for a circulatory 
disorder, diagnosed as stasis dermatitis noting that there 
was no evidence that a circulatory condition was incurred in 
or aggravated during military service.  Further, the 
veteran's contention of a foot injury causing subsequent 
circulatory problems was not supported by findings of such 
injury in service or by any medical opinion or objective 
finding attributing stasis dermatitis to such injury.  In an 
October 1995 rating action the RO found that new and material 
evidence had not been submitted.

The additional evidence received since October 1995 consists 
of VA and private medical records dated from 1994 to 2001, 
various physician statements and VA examination reports dated 
in February and March 2000.

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the October 1995 rating decision constitutes new and material 
evidence.  Of particular significance is a May 1999 statement 
from R. N. Sabo, M.D., who noted the veteran experienced a 
leg and foot crushing injury while in the military in 1944 
and was subsequently hospitalized at the Philadelphia Naval 
Hospital for one month.  Dr. Sabo indicated that the 
veteran's injury may have caused enough vascular trauma to 
explain his current severe venous problems.

The Board finds that this medical statement, which was not 
included with the claims file at the time of the October 1995 
rating decision, bears directly and substantially on the 
question of whether the current stasis dermatitis is 
etiologically related to service.  The lack of evidence of 
such a causal relationship was the basis for the prior 
denials of the veteran's claim, and Dr. Sabo's statement 
constitutes the first competent medical evidence of record 
suggesting such a relationship. 

While the statement may or may not prove determinative in 
adjudicating the underlying claim, it is pertinent to and 
probative of the fact that the veteran's stasis dermatitis 
has been linked to military service by medical opinion.  
Thus, since this statement provides competent medical 
evidence of a current disability and of a possible 
correlation to his service in the military, which was not 
established when the RO denied his claim in October 1995, it 
is new and material to his case.  Thus the claim will be 
reopened and development will be separately conducted.


2.  Increased Rating for Pes Planus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

The veteran is currently evaluated as 10 percent disabled for 
his bilateral pes planus under Diagnostic Code 5276.  This 
rating requires moderate acquired flatfoot, either unilateral 
or bilateral, with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  Severe bilateral flat 
foot, with objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities, is rated 30 percent.  Pronounced bilateral flat 
foot, with marked pronation, extreme tenderness of plantar 
surface of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 50 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5276 (2001).

In a November 1944 rating action, service connection was 
granted for pes planus, and a 10 percent evaluation was 
assigned, effective from October 1944.  The record discloses 
that this disability was the subject of subsequent 
adjudication by the RO between June 1945 and October 1995.

VA outpatient and private treatment records from April 1996 
to August 2001 primarily show treatment for nonservice 
connected stasis dermatitis, venous insufficiency and leg 
ulcers.

Consistent with the above, during a March 2000 VA examination 
the veteran reported that his flat feet never bothered him in 
service; that he never had any treatment specifically for 
flat feet while in service and had not had any treatment for 
flat feet since discharge.  With regard to current complaints 
the veteran stated that he has no pain but does have 
weakness, stiffness, swelling, redness, fatigability, and 
lack of endurance, but no heat.  Symptoms at rest were of 
aching.  Standing caused progressive aching with some 
swelling and on walking more than one hundred years the 
swelling and the pain recur.  There was no evidence of 
current treatment for his flat feet.  Flare-ups of foot 
discomfort occurred about once a month, which he described as 
cramping.  He felt there was a 75 percent increase in 
severity of pain during this period of time, as well as 75 
percent functional impairment.  Precipitating factors 
included standing too long, more than half an hour.  
Alleviating factors were rest.  The veteran stated he 
occasionally used crutches or cane.  He has never had any 
surgery on his feet.  He did not use corrective shoes, shoe 
inserts or braces.  The veteran reported that the only injury 
to his feet was during service, when a 150-pound weight fell 
on the dorsum of his feet.  No X-rays were taken.  The 
veteran indicated that he was currently retired but that his 
daily activities were limited by the amount of standing or 
walking he could do because of discomfort in his lower 
extremities and feet.  

Examination revealed multiple toes on both feet had 
onychomycosis.  The skin of his feet was cyanotic.  There was 
bilateral pes planus, right slightly worse than left.  He 
also had bilateral bunion formation, left worse than right.  
The veteran had skin and vascular changes, (diagnosed as 
stasis dermatitis on previous examinations).  He walked with 
a slight limp, but there was no malalignment of forefoot and 
midfoot.  There were no hammer toes or claw feet.  X-rays of 
the right foot revealed pes planus, hallux valgus and bony 
erosion of the medial aspect of the metatarsal head of the 
first digit, possible chronic irritation or underlying gout.  

The record does not demonstrate or approximate the more 
severe symptomatology contemplated by the next higher 
evaluation.  A review of the medical evidence reveals very 
few, if any, recent clinical findings attributable to pes 
planus, including when the veteran recently underwent a VA 
examination for compensation purposes in March 2000.  
Furthermore, the veteran has not provided any evidence of 
post-service treatment of pes planus.  In fact, the findings 
and symptomatology evident at the most recent examination 
demonstrate that the veteran's disability is at the lower 
boundary of the assigned evaluation level, and the assigned 
rating spans even more extensive symptomatology than is 
involved here.  Thus, there is no evidence of severe 
bilateral flat foot, with objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities and there are no contemporary 
medical records that confirm the veteran's contention that 
his pes planus is more disabling, such that an evaluation in 
excess of 10 percent would be warranted.  

Pain is regarded as a significant factor in the assignment of 
disability evaluations, and may be the equivalent of 
limitation of motion.  38 C.F.R. § 4.40 (2001).  In this 
case, however, in the absence of physical findings consistent 
with pain, any subjective complaints are not shown to be of 
such degree as to constitute a significant functional 
limitation or result in disability which more nearly 
approximates the criteria for a 30 percent rating under the 
above code.  38 C.F.R. § 4.7 (2001). 

Rather, recent medical records reflect other non-service 
connected conditions have been reported and appear to account 
for a significant portion of the veteran's complaints.  The 
veteran has been diagnosed with a variety of other foot 
disorders, to include onychomycosis, bilateral bunion 
formation, skin and vascular changes, diagnosed as stasis 
dermatitis hallux valgus and bony erosion of the medial 
aspect of the metatarsal head of the first digit, chronic 
irritation or probable underlying gout.

The Board is of course aware that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and that attributed to a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  In this case, however, there is medical evidence 
of record, which clearly delineates the veteran's service-
connected pes planus.  The only currently identified symptoms 
attributable to the service-connected pes planus appear to be 
cramping, aching and an inability to walk or stand for 
prolonged periods.  Further, it is clear from the most recent 
VA examination and post-service clinical records that the 
primary cause of the veteran's symptoms is from venous 
insufficiency. 

In making this determination, the Board has considered the 
veteran's contentions and allegations of entitlement, which 
are considered credible insofar as he described increased 
impairment due to his service-connected pes planus.  The 
paucity of post-service treatment records does not confirm 
the veteran's contention that his pes planus is more 
disabling, such that an evaluation in excess of 10 percent 
would be warranted.  Therefore, the Board finds that a 
preponderance of the evidence is against the claim for an 
increased rating and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for stasis dermatitis has been submitted.  
The appeal is allowed to this extent.

An increased evaluation for bilateral pes planus is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


